Title: Memorandum Books, 1782
From: Jefferson, Thomas
To: 


          1782.
          
            
              Jan.
              2.
              
              Pd. Ned 1/—Jupiter 3/.
            
            
              
              3.
              
              Pd. Tom 1/.
            
            
              
              4.
              
              Mr. Bryan receives 355 ℔ pork gross.
            
            
              
              5.
              
              Giovannini da Prato receives 176 ℔ pork nett. He is to have for his & his wife’s year’s allowance 600 ℔.
            
            
              
              6.
              
              I am indebted to Giovannini 20 barrels of corn for the year 1781. I do not charge him any money or other thing furnished him. I am to give for him & his wife for a year beginning Dec. 12. 1781. £20. hard money, & to find them meat as above & corn.
            
            
              
              7.
              
              Sent old Mr. Brock for fowls £3–2.
            
            
              
              Pd. A. Giannini for injury to a book 6/.
            
            
              
              8.
              
              Wm. Orr the smith begins to work at £3 the month.
            
            
              
              12.
              
              Charge T. Garth £150 paper he recd. in Sep. 1781. of Kindred & omitted to credit.
            
            
              
                Watson has had  3.  galls. whiskey   3. galls. do.   ½ galln. do.  
            
            
              
              Orr 1. quart do.
            
            
              
              14.
              
                Watson  1 qt. do.   1 qt. do.  
            
            
              
              16.
              
            
            
              
              16.
              
              Recd. from John Lyne for opinion on Todd’s will 28 /.
            
            
              
              17.
              
              Sent Anderson Bryan 3. hogs wt. 102 + 104 + 116 ℔ = 322 ℔ gross.
            
            
              
              22.
              
              Pd. Ned Smith 28/ and gave him an order on H. Mullins for 19. galls. whiskey in full principal & interest for acct. of smith’s work to Apr. 8. 1778.
            
            
              
              Sent James Buchanan to buy sundries 48/.
            
            
              
              Left John Brock for C. Carter side of leather.
            
            
              
              30.
              
              Charge Watson & Orr 3. galls. whiskey.
            
            
              Feb.
              1.
              
              Charge do. 4. gall. do.
            
            
              
              2.
              
              Charge Watson 1. pr. shoes.
            
            
              
              5.
              
              Orr has lost 4. days work.
            
            
              
              12.
              
              Gave Jup. for ferrge. to Pop. For. 3/.
            
            
              
              Pd. do. 3/ in part of 15/ by ord. S. Matthews.
            
            
            
              
              Mace Freeland’s case. Recd. 22/5¼ viz. a pistole for advice. (Buckingham)
            
            
              
              Charge Giovannini 1 pr. shoes for his wife.
            
            
              
              15.
              
              Charge Orr ½ gall. whiskey.
            
            
              
              16.
              
              Charge him do. also a shirt.
            
            
              
              James Dabney (Louisa). Charge him opn.
            
            
              
              19.
              
              Charge Watson ½ gall. whiskey.
            
            
              
              20.
              
              Charge Orr 1. galln. do.
            
            
              
              21.
              
              Do. ½ gall. do.
            
            
              
              23.
              
              He has lost 5. days work.
            
            
              
              Mace Freeland. Recd. of him for drawing 2. petitions 21/.
            
            
              Mar.
              1.
              
              Recd. of James Dabney (Louisa) for opinion 24/.
            
            
              
              Pd. Mrs. Grey for a turkey 3/.
            
            
              
              Charge Orr ½ gall. whiskey.
            
            
              
              4.
              
              Sent A. Wiley £3–4–5 to purchase sundries.
            
            
              
              Charge Watson ½ gall. whiskey.
            
            
              
              5.
              
              Charge Orr ½ gall. do.
            
            
              
              8.
              
              Recd. of H. Mullins for whiskey 28/6.
            
            
              
              9.
              
              Watson had a galln. of whiskey yesterday.
            
            
              
              13.
              
              Orr has been absent 4. days.
            
            
              
              15.
              
              Repd. Mr. Harmer postage 26/.
            
            
              
              19.
              
              A beef purchd. of R. Davenport @ 4d pr. ℔ killed this day & weighed 150 + 163 + 151 + 142.
            
            
              
              20.
              
              Delivd. 2. Barr. corn to Reynolds for F. Gaines.
            
            
              
              23.
              
              Delivd. Wm. Orr 7. yds. Virga. cloth.
            
            
              
              Delivd. Watson 6. yds. do.
            
            
              Apr.
              15.
              
              Charge Wm. Turner a season to Caractacus.
            
            
              
              My taxable property in Albemarle.
            
            
              
                 4125½  as. land.   129. slaves.   2. free   106. cattle   23. horses & mules   1. chariot   1. chair  
            
            
              
              22.
              
              I agree to give Watson £40. per ann. for himself from the end of his first year & £10. more if Dodd comes.
            
            
              
              23.
              
              James Jones a season to Caractacus.
            
            
              
              27.
              
              Benj. Norrell a leap.
            
            
            
              
              30.
              
              Recd. of Jas. Jones in part for season 36/3.
            
            
              
              Pd. Watson for Orr 40/.
            
            
              May
              3.
              
              Rye carrd. to Mrs. Meriwether’s to be distilled
            
            
              
                  119.  bush. from Shadwell.   58.  bush. from Monticello.  
            
            
              
              8.
              
              Our daughter Lucy Elizabeth (second of that name) born at one o’clock A. M.
            
            
              
              9.
              
              Recd. of Jas. Jones 3/3 in full for season.
            
            
              
              10.
              
              Delivd. Watson 22 ℔ bacon & 1. bushel Indian meal.
            
            
              
              16.
              
              Charge Colo. J. Harvie season of one mare to Caractacus. Recd. order on him for 45/ from Bowl. Clarke.
            
            
              
              Charge Dr. Gilmer season 3. mares.
            
            
              
              19.
              
              Gave Anthony Giannini as Committee of Francesco Tommei order on Mrs. Meriwether for 45. galls. whiskey on acct. of Fr. Gaines to whom I am to charge it.
            
            
              
              21.
              
              Charge Jas. Cocke (Malverne hills) a leap.
            
            
              
              22.
              
              Charge Doctr. John K. Reed an opinion on Mcintoshe’s bond.
            
            
              
              24.
              
              Charge Chas. Goodman a leap of Caractacus.
            
            
              
              31.
              
              Recd. of Wm. Turner 31/8 in part for season.
            
            
              
              Inclosed to Dr. Walker in paimt. for wheat 24/8 & order on J. Harvie for 45/.
            
            
              June
              1.
              
              Gave Watson order on Mrs. Meriwether for 10. galls. whiskey @ 3/6.
            
            
              
              Gave do. for Wm. Orr do. for 8. galls. in full.
            
            
              June
              2.
              
              Charge Colo. TMRandolph carrying 2 hhds. tobo. from Edgehill to Richmd. I found provns.
            
            
              
              Recd. of Ben Norwell for a leap 15/.
            
            
              
              3.
              
              Lent J. Walker 10. ℔ brown sugar.
            
            
              
              5.
              
              Recd. of Claud. Bustard in part for leap 12/.
            
            
              
              7.
              
              Charge TMRandolph carriage of 2. more hhds. of tobo. ut supra sent off to-day.
            
            
              
              Lent Mrs. Nich. Lewis 5. ℔ brown sugar.
            
            
              
              19.
              
              Recd. of Chas. Goodman 15/.
            
            
              
              Gave Phill 18/ to buy beer.
            
            
              
              22.
              
              Pd. Watson 24/.
            
            
              
              28.
              
              Recd. of  Huckstept 6. ducks 6/.
            
            
              
              29.
              
              Recd. of Mrs. Grey 3 turkies very young.
            
            
            
              
              Subscribed 500 ℔ tobo. or £5 to Mr. M. Maury annually to preach at Charlsvlle.
            
            
              July
              1.
              
              Pd. T. Turk 2/ for a bushel of corn furnishd. Phill. He sais I owe Givin for 5. bushels.
            
            
              
              2.
              
              Recd. back of Phill 12/.
            
            
              
              Gave Jupiter to buy beer 4/.
            
            
              
              3.
              
              Charge Watson 1. galln. whiskey.
            
            
              
              4.
              
              Gave Chas. Kerr order on Inspectors of Shockoe for notes of 2. hhds. tobo. from Cumbld. & on clerk of assembly for my wages of Dec. 1781. to pay taxes in Goochld. & Cumbld.
            
            
              
              5.
              
              Cask of rum out.
            
            
              
              7.
              
              Gave Bob to buy beer 3/9.
            
            
              
              Note Mrs. Moore came here Mar. 27. and went away June 29.
            
            
              July
              11.
              
              Bought ducks of Mic. Defoe @ 1/6 & turkies 1/6.
            
            
              
              15.
              
              Sent him 2. ℔ sugar & recd. 5. ducks.
            
            
              
              19.
              
              Joseph Smith (Orange). Recd. 43/ for two opns.
            
            
              
              20.
              
              Charge Watson 1. qt. whiskey.
            
            
              
              22.
              
              Bennet owes me £49–10 of July 1781. T. Garth owes him £35. of same date. Credit Bennet & charge T. Garth accordly.
            
            
              
              Agreed with Bennet to continue in Bedford as my overseer next year, same terms.
            
            
              
              23.
              
              Charge Watson 3. qts. whiskey.
            
            
              
              25.
              
              Charles Smith (Albem.). Recd. 24/ for opn.
            
            
              
              26.
              
              Charge Watson 1. galln. whiskey.
            
            
              
              29.
              
              Recd. of Wm. Turner 14/4 balce. for season of mare.
            
            
              
              Charles Smith (Albem.). Recd. 26/ drawg. bill.
            
            
              
              30.
              
              Pd. Mrs. Grey 6. ℔ sugar.
            
            
              
              31.
              
              Inclosed Mr. Steuart to pay taxes Rockbridge 12/.
            
            
              
              My taxes this year.
            
            
              
                  Land.  poll.  horses &c.   wheels     £   £  s  Albemarle.  10–6–3   65–10  3–12–6  1–10–0   Bedford  18– 0–0   Goochland  19– 0–0  1–18–4  Cumberland   Henrico  Rockbridge 
            
            
            
              Aug.
              1.
              
              Charge Watson a season of his mare.
            
            
              
              Received back the 12/ from Mr. Steuart.
            
            
              
              3.
              
              Pd. Danl. Reynolds for 2½ ℔ wax 5/.
            
            
              
              Pd. A. Giannini in part for wax 1/.
            
            
              
              4.
              
              Pd. Dr. Walker’s Trim for 6½ qts. clover seed 6/8.
            
            
              
              10.
              
              Gave Jupiter to buy files in Richmd. 12/.
            
            
              
              16.
              
              Recd. back from Jupiter 2/.
            
            
              
              17.
              
              Recd. 21/3 in Mrs. Wayland’s case (Culpeper).
            
            
              
              19.
              
                Let Gray have a Dutch oven 23/6 A. Giannini do. 23/6   Giovannini do. 18/   Gr. George do. 18/   Jupiter do. 10/6   Tom do. 10/6   Scilla do. 10/6  
            
            
              
              22.
              
              Pd. Giovannini 20/.
            
            
              
              27.
              
              Recd. back of Jupiter 6/.
            
            
              
              28.
              
              Bot. of  Bacon 7. sheep for £3–10.
            
            
              
              Paid him 28/.
            
            
              
              31.
              
              Charge Watson 7 yds. linen for shirt.
            
            
              Sep.
              5.
              
              Lent Dr. Gilmer 5 ℔ sugar.
            
            
              
              6.
              
              My dear wife died this day at 11H–45’ A.M.
            
            
              
              14.
              
              Recd. by Richd. Gaines for tobo. sold £29.
            
            
              
              Lent him 12/6.
            
            
              
              18.
              
              Pd. N. Hamner Dep. sheriff £5–6–8 cash & gave him order on Mr. Ross for £2–13–5½ cash & 2986 ℔ of tobo. instead of £37–6–6 my taxes paiable in tobo., deducting 37/6 for 3. casks.
            
            
              
              These paiments were for the following purposes
            
            
            
              
                £    a moiety of my land tax 5–3– 1½   Parish levy (St. Anne’s) 1–14– 2   Mazzei’s land tax 15  Anthony Giannini’s levy 0–10   balance of my specific tax 7  £8–0– 1½   Moiety of tax on poll & animals 35–6– 3   Mrs. Moore’s tax (the whole) 12  Anthony Giannini’s tax (the whole)    12– 3   B. Kindred’s tax (the whole)     16  paiable in tobo. @ 25/£37–6– 6Paid him also balance of a paper money tax£5–3 paper& 23/6 for£2346–9 paper2351–12 
            
            
              
              Also 11d for Mazzei for £92–10 paper, being balance of old paper money tax.
            
            
              
              19.
              
              Pd. Watson 48/.
            
            
              
              21.
              
              Gave my note on behalf of Fr. Gaines to Wm. Bibb to pay 24.£ this day 12. month.
            
            
              
              23.
              
              Sent R. Dickerson 40/ of which 34/6 is for a gun he has stocked & the balance towards repairing one now sent.
            
            
              
              25.
              
              Pd. Richd. Bruce parish levy of Fredsville. 26/11.
            
            
              
              Pd. Isham Lewis my souldier tax £10–2–4.
            
            
              
              28.
              
              Gave my note to W. Beck for £3. & allow him £6–8 more for going in quest of my negroes.
            
            
              
              Charge Giovannini 2. galls. whiskey.
            
            
              
              30.
              
              Cask of rum out.
            
            
              Oct.
              3.
              
              R. Gaines is to have 19 for his share this year notwithstanding the agreemt. of Nov. 30. He sais that C. Kerr’s is 110.
            
            
              
              Pd. Butler 20/.
            
            
              
              Pd. Jupiter 15/ on Samps. Matthews’s order.
            
            
              
              Gave do. to pay ferrges. by Eppington to Richmd. 5/.
            
            
              
              4.
              
              Sent Biby for tallow 7/11.
            
            
              
              Bot. a horse (Assaragoa) of Joseph Embry for £60. on 6. months credit. He was got by Victorious, a son of Old Fearnought belonging to Craig in Orange out of a common mare. 3. years old the 25th. of May last. His marks, a small star in the forehead, a snip on the nose, 2 hind feet white, branded on left shoulder .
            
            
              
              5.
              
              Gave my bond to Embry as above.
            
            
              
              Pd. Nat. Anderson for Mansfeild’s beef 13/4.
            
            
              
              8.
              
              Pd. Watson 53/4.
            
            
              
              11.
              
              Recd. a beef of Mrs. Sam. Carr’s estate wt. 198 ℔ + 4½ ℔ of tallow. Sent 50 ℔ to Nat. Anderson. The hide is to be returned. @ 2d.
            
            
              
              Pd. Giovannini 20/.
            
            
              
              13.
              
              Recd. of A. Giannini 17/ in full of all accts. except smith’s work & weaving.
            
            
              
              Began
            
            
              
              15.
              
              Assigned F. Taliaferro’s bond for £45–1 paiable Apr. 10. 1783. to Joseph Embry in part satisfaction for my bond to him if he can collect it.
            
            
              
              Recd. a beef of Mrs. S. Carr’s estate wt. 200 ℔ & 4. ℔ of tallow. Send 50. ℔ to Nat. Anderson. Hide to be returned. @ 2d.
            
            
              
              Gave Bob to bear expences to Maryld. with S. Carr 24/.
            
            
              Oct.
              18.
              
              Hired two sawyers to J. Sneed @ £7–10 a month.
            
            
              
              21.
              
              Furnished A. S. Jefferson 3½ yds. Durantz.
            
            
              
              22.
              
              Recd. from Mrs. Gray 7. turkies.
            
            
              
              25.
              
              Agreed with B. Kindred to continue another year without his son. I am to give him 500 ℔ meat, 5 Barr. corn, ½ bush. salt & fodder as usual. He is to have half the earnings of the shop. For the last year he is to have ⅝ & I ⅜ of the earnings.
            
            
              
              27.
              
              Let Watson have 3 ℔ sugar.
            
            
              
              30.
              
              Pd. ferriage at Tucker Woodson’s 4/8.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              Pd. a guide to Eppington 6/8.
            
            
              Nov.
              1.
              
              Gave Jame for ferrge. 1/3.
            
            
              
              6. 
              
              Recd. of T. Warren £3–6–8.
            
            
              
              Pd. Martin in full 22/9.
            
            
              
              13.
              
              Repd. Bob ferrge. 7½d.
            
            
            
              
              15.
              
              Pd. James Clarke for an auger 8/6.
            
            
              
              22.
              
              Gave Bob for ferrge. to Curles 2/.
            
            
              
              Gave Jame for ferrge. Manikin town 1/6.
            
            
              
              27.
              
              Recd. of Dav. Ross £15.
            
            
              
              28.
              
              Pd. exp. Manchester 3/.
            
            
              
              29.
              
              Gave Bob for ferrge. 1/10.
            
            
              
              30.
              
              Pd. Martin in full £3–4.
            
            
              
              Pd. Mr. Cary for files 12/.
            
            
              Dec.
              1.
              
              Recd. of Dav. Ross £36–10.
            
            
              
              Pd. for gloves 12/.
            
            
              
              Gave Martin for ferrge. 1/4.
            
            
              
              2.
              
              Gave servts. Ampthill 52/8.
            
            
              
              Gave Jupiter for ferrge. 8/2.
            
            
              
              5.
              
              Pd. ferrge. Goochld. C. H. 6/.
            
            
              Dec.
              7.
              
              Gave my bond to Reuben Smith for £40. paiable Dec. 25. 1782. balce. due for the land.
            
            
              
              13.
              
              Sent Mic. Chiles for binding 6/.
            
            
              
              14.
              
              Sent Jno. Brock for pr. of cards 12.
            
            
              
              Overpd. to Bob 1/4.
            
            
              
              16.
              
              Pd. servants 40/.
            
            
              
              17.
              
              Recd. of my sister Lewis to get sundries in Philadelphia £3–12–6.
            
            
              
              18.
              
              Pd. Butler for Watson 40/.
            
            
              
              Pd. do. in part of my own acct. 40/.
            
            
              
              Gave P. Carr & J. W. Eppes 26/8.
            
            
              
              19.
              
              Set out from Monticello for Philadelphia, France &c.
            
            
              
              20.
              
              Pd. entertt. at Orange C. H. 31/.
            
            
              
              21.
              
              Do. at Wikoff’s 25/.
            
            
              
              Pd. a guide from Thornton’s 6/.
            
            
            
              
              22.
              
              Pd. entertt. at Harris’s, Newgate 32/.
            
            
              
              Pd. ferrge. George town 8/.
            
            
              
            
            
              
              Maryland & Pennsylvania currency, 7/6 to the dollar.
            
            
              
              23.
              
              Pd. entertt. at Bradford’s, Bladensburgh 52/.
            
            
              
              Pd. ferrge. Patapsco 5/6—charity 1/10½.
            
            
              
              24.
              
              Pd. entertt. Mrs. Ball’s, Baltimore £3–10.
            
            
              
              Pd. barber 1/10½—servt. 1/10½.
            
            
              
              Pd. ferrge. Susquehanna 17/8.
            
            
              
              Gave ferrymen 3/9.
            
            
              
              25.
              
              Pd. entertt. at Thompson’s, Susquehan. 56/6.
            
            
              
              Gave Patsy 3/10½.
            
            
              Dec.
              26.
              
              Pd. repairg. harness at Newport 4/.
            
            
              
              27.
              
              Pd. entertt. at Twining’s, Newport £5–15–6.
            
            
              
              Do. at Hayes’s, Derby 10/6.
            
            
              
              Pd. ferrge. Schuylkill 2/6.
            
            
              
              Pd. barber in Philadelphia 3/9.
            
            
              
              28.
              
              Pd. barber 2/.
            
            
              
              Pd. entertt. at Lee’s, Indn. Queen 28/3.
            
            
              
              Pd. Starr for shoes 18/9.
            
            
              
              Pd. for pr. shoebuckles £3–2–6.
            
            
              
              30.
              
              Pd. for sundries for Patsy £5–4–6.
            
          
        